 
 
IV 
House Calendar No. 228 
108th CONGRESS 
2d Session 
H. RES. 745 
[Report No. 108–697] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Dingell (for himself, Mr. Waxman, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
 
September 23, 2004 
Additional sponsors: Ms. Kilpatrick and Mr. Filner 
 
 
September 23, 2004 
Reported adversely, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Of inquiry requesting the President of the United States to provide certain information to the House of Representatives respecting the National Energy Policy Development Group. 
 
 
That the President of the United States, to the extent possible, is requested to furnish the House of Representatives, not later than 14 days after the date of adoption of the resolution, the following information respecting the National Energy Policy Development Group (hereinafter referred to as the task force): 
(1)The name of each individual who was present at each of the group meetings conducted by the task force. 
(2)The names of the professional staff assigned to provide support to the task force. 
(3)The names of all individuals with whom each member of the task force (including the Vice President as chairman) and each support staff met to gather information for the National Energy Policy, including the date, subject, and location of each such meeting. 
(4)The direct and indirect costs incurred in developing the National Energy Policy. 
 
 
September 23, 2004 
Reported adversely, referred to the House Calendar, and ordered to be printed 
